CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Post-Effective Amendment No. 14 to Registration Statement No. 333-100934 of Allstate Life of New York Variable Life Separate Account A ("the Account") on Form N-6 of our report dated March 4, 2016, relating to the financial statements and the related financial statement schedules of Allstate Life Insurance Company of New York, and to the use of our report dated April 4, 2016 relating to the financial statements of the sub-accounts of the Account, appearing in the Statement of Additional Information, which is a part of such Registration Statement, and to the references to us under the heading "Experts" in such Statement of Additional Information. /s/ Deloitte & Touche LLP Chicago, Illinois April 15, 2016
